COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
OSCAR ZUBIA,                                                   )
                                                                              )              
No.  08-04-00357-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
384th District Court
THE STATE OF TEXAS,                                     )
                                                                              )            of El Paso
County, Texas
Appellee.                           )
                                                                              )              
(TC# 20020D04331)
                                                                              )
 
 
MEMORANDUM  OPINION
 




On November 30,
2004, the trial court denied Oscar Zubia=s
application for writ of habeas corpus. 
In a letter dated December 10, 2004, we questioned our jurisdiction over
the appeal, and provided Appellant ten days to show any grounds for continuing
the appeal.  Appellant has failed to
submit a response showing grounds for continuing the appeal.  There is no right of appeal if a trial
court refuses to issue a writ of habeas corpus without addressing the merits of
the application.  Ex parte
Gonzales, 12 S.W.3d 913, 914 (Tex.App.--Austin 2000, pet ref=d); cf. Ex parte Hargett,
819 S.W.2d 866, 869 (Tex.Crim.App. 1991), holding that if a trial court reaches
merits of habeas corpus application, its ruling is appealable even if the trial
court refused to issue writ.  An
examination of the record in this appeal reveals that the trial court denied
the writ without hearing evidence or argument regarding Appellant=s claims, and without expressing an
opinion on the merits of those claims. 
Since the court did not consider and resolve the merits of Appellant=s habeas corpus application, we hold
that we have no jurisdiction over this appeal.  Accordingly, we dismiss the appeal for
lack of jurisdiction.
 
 
 
                                                                  
                
January
13, 2005                                              
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)